Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 15-22 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method and apparatus for discarding a buffered data in a wireless communication system. A central unit (CU) user plane (UP) of a gNB receives a buffered data discard indication from a CU-control plane (CU-CP) of the gNB, and discards buffered data for a user equipment (UE) based on the buffered data discard indication. Even after discarding the buffered data, UE context is still kept. The CU-CP is a logical node constituting the gNB that hosts a radio resource control (RRC) protocol and a packet data convergence protocol (PDCP)-C protocol, and the CU-UP is a logical node constituting the gNB that hosts a PDCP-U protocol.
Prior arts were found for the independent claims as follows:
Kyungmin Park et al. (US 2018/0270792 A1)
Feng Yang et al. (US 10,932,168 B2)
 	Park discloses communication between a gNB and UPF in a wireless communication system, wherein the gNB includes user plane and control plane.
 	Yang discloses communication between gNBs and UPF in a wireless communication system, wherein each of the gNBs includes CU-CP and CU-UP.
	Applicant uniquely claimed the below distinct features in independent claims 15 and 19 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 15:
 	A method performed by a central unit (CU) user plane (UP) of a gNB configured to operate in a wireless communication system, the method comprising: 
receiving, from a user plane function (UPF) in a core network, downlink (DL) data to be transmitted to a user equipment (UE), wherein the UE is in a radio resource control (RRC) inactive state in which the gNB stores a context of the UE and a connection between the gNB and the core network is maintained; 
transmitting, to a CU-control plane (CU-CP) of the gNB, a DL data notification message based on receiving the DL data; 
receiving, from the CU-CP, information related to discarding of the DL data based on a radio access network (RAN) paging failure for the UE in the RRC inactive state; and 
based on the information, discarding the DL data and keeping the context of the UE stored in the gNB, 
wherein the CU-CP is a logical node constituting the gNB that hosts a radio resource control (RRC) protocol and a packet data convergence protocol (PDCP)-C protocol, and 
wherein the CU-UP is a logical node constituting the gNB that hosts a PDCP-U protocol.
 	Claim 19:
 	A gNB central in a wireless communication system, the gNB comprises, 
a central unit (CU)-control plane (CU-CP); and 
a CU-user plane (CU-UP), wherein the CU-UP is configured to perform operations comprising: 
receiving, from a user plane function (UPF) in a core network, downlink (DL) data to be transmitted to a user equipment (UE), wherein the UE is in a radio resource control (RRC) inactive state in which the gNB stores a context of the UE and a connection between the gNB and the core network is maintained; 
transmitting, to the CU-CP, a DL data notification message based on receiving the DL data; 
receiving, from the CU-CP, information related to discarding of the DL data based on a radio access network (RAN) paging failure for the UE in the RRC inactive state; and 
based on the information, discarding the DL data and keeping the context of the UE stored in the gNB, 
wherein the CU-CP is a logical node constituting the gNB that hosts a radio resource control (RRC) protocol and a packet data convergence protocol (PDCP)-C protocol, and 
wherein the CU-UP is a logical node constituting the gNB that hosts a PDCP-U protocol.	 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412